Citation Nr: 1742789	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include torn ligaments. 

2.  Entitlement to service connection for a left shoulder disability, to include a torn rotator cuff. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1970 and from December 1972 to December 1975.  He had additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The St. Petersburg, Florida, RO currently has jurisdiction over the matter. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was treated for a partial tear of the medial collateral ligament of the left knee during active service, which resolved without residual disability.

2.  The current VA examination is negative for a disability involving the ligaments of the left knee, and medical opinion finds that his current arthritis of the left knee is age-related and not the result of active service.  

3.  Arthritis of the left knee was not noted during service or within one year of discharge from service, and continuity of symptomatology has not been demonstrated.  

4.  Resolving all doubt in favor of the Veteran, he was treated for a dislocation of the left shoulder injury during active service. 

5.  Medical opinion finds that the Veteran's current left shoulder disability which includes impingement syndrome, rotator cuff tendonitis, rotator cuff tear, and osteoarthritis is age-related and not the result of active service.  

6.  Arthritis of the left shoulder was not noted during service or within one year of discharge from service, and continuity of symptomatology has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability, to include torn ligaments, have not been met, and service connection cannot be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  The criteria for entitlement to service connection for a left shoulder disability, to include a torn rotator cuff, have not been met, and service connection cannot be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran was provided with complete VCAA notification attached to the VA Form 21-526EZ, AUG 2011 that he submitted in January 2014.  He certified that he had received notice at that time.  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has accordingly been met.  

The Board also finds that the duty to assist has been met.  Service treatment records and service personnel records have been associated with the claims file, and there is no indication that these are incomplete.  The Veteran's medical treatment records have been received from both VA and private sources.  He was afforded a VA physical examination by an examiner who reviewed the record, considered the Veteran's statements, and then provided opinions addressing the etiology of his claimed disabilities.  The Veteran has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has a left knee disability and a left shoulder disability due to injuries sustained during active service.  His service treatment records confirm that he was treated and hospitalized for an injury to his shoulder in 1965, and that he was treated for an injury to his left knee in 1973.  The Veteran states that he has continued to experience pain in the left knee and left shoulder since these incidents in service, but he denied having symptoms on his medical history forms in order to assure that he would remain eligible for active duty.  He believes his current disabilities have resulted from the in-service injuries.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases such as arthritis listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 


Left Knee

Prior to September 1973, the Veteran's service treatment records are negative for evidence of injury or treatment of the left knee.  

In September 1973, the Veteran was seen at the emergency room of an Army Hospital after running into a fence while playing softball and injuring his left knee.  He had continued to play but afterwards he experienced the onset of intense pain.  The Veteran did not have a previous knee injury.  Following examination, the provisional diagnosis was a partial tear of the left medial collateral ligament.  It appears that his left leg was then placed in a cast for six weeks.  After it was removed in November 1973 the Veteran was symptom free, and an X-ray study was negative.  4/9/2014 VBMS, STR - Medical #2 pp. 32-34.  

Service treatment records, to include those from the Veteran's reserve service, do not show any additional complaints or treatment pertaining to the left knee after November 1973.  Medical examinations conducted in June 1974, January 1975, March 1978, and May 1979 each found that the Veteran's lower extremities were normal.  The Veteran answered "no" to having a history of bone, joint or other deformity; lameness; and a "trick" or locked knee on Report of Medical History forms he completed in July 1974, December 1975, March 1978, and May 1979.  He also answered "no" to a history of arthritis, rheumatism, or bursitis on those same occasions, with the exception of December 1975 when he answered "don't know".  See 4/9/2014 VBMS, STR - Medical #2.  The Veteran did answer "yes" on the December 1975 Report of Medical History when asked if he had ever been a patient in a hospital, at which time he explained that one of his visits had been in September 1973 for a torn ligament in the left knee.  However, knee symptoms were not among the current complaints or symptoms included in the physician's summary.  4/9/2014 VBMS, STR Medical #1, p. 4.  

The post-service medical records do not show that the Veteran has ever sought or received treatment for a left knee disability.  VA treatment records dating from February 2011 to July 2014 do not show treatment for or a diagnosis of a left knee disability.  11/28/2016 Legacy Content Manager Documents (LCMD), Capri, pp. 1-16.  

The Veteran underwent a VA examination of the knee and lower leg in September 2015.  The examiner reviewed his electronic records, including his service treatment records.  The Veteran's 1973 softball injury of the left knee and subsequent treatment was reviewed.  He reported that since that time he has issues with a buckling sensation when stepping off a curb or walking steps with the left leg.  He denied any locking sensation.  The Veteran had occasional pain with no flare-ups.  On examination, the range of motion was normal, as was muscle strength.  There was no history of recurrent subluxation.  Stability testing was conducted, which demonstrated that there was no instability of the left knee.  Tests for anterior instability, posterior instability, medial instability, and lateral instability were all normal.  There was no damage to the cartilage.  An X-ray study showed mild-to-moderate osteoarthritis of the left knee, and a small enthesophyte at the quadriceps tendon insertion with mild adjacent soft tissue prominence.  Clinical correlation was suggested with the focal site of pain.  The final diagnosis was status post partial tear of the left knee medial collateral ligament, treated with no residuals.  9/15/2015 VBMS, C&P Exam, p. 1.  

At the conclusion of the examination, the examiner opined that it was less likely than not that the Veteran's left knee disability was incurred in or caused by an in-service injury, event, or illness.  The rationale was that while the service treatment records showed treatment for the partial tear of the left medial collateral ligament, afterward there was no indication of any residual deficits or diagnosable knee condition.  The Veteran's March 1978 denial of swollen or painful joints, arthritis, rheumatism, bursitis, and bone, joint or other deformity was noted.  The examiner acknowledged that the current X-ray findings showed degenerative joint disease changes, but he opined that these were age-related findings and not related to the injury sustained in service 42 years earlier.  9/15/2015 VBMS, C&P Exam #3, p. 1.  

Based on the above, the Board concludes that entitlement to service connection for a left knee disability is not supported by the evidence.  The evidence establishes the existence of a current disability and an in-service injury, but it does not demonstrate a nexus between the two. 

Although the Veteran's service treatment records clearly establish that he was treated for a partial tear of the left medial collateral ligament, the evidence also establishes that this injury resolved without chronic disability.  In fact, the September 2015 VA examiner tested the left knee for ligament instability and found that there was none.  The only current left knee diagnosis is the mild-to-moderate osteoarthritis with the small enthesophyte, and the examiner has opined that this is age related and not the result of the injury in service.  The examiner considered the Veteran's contentions but noted his previous denials of knee problems on the Reports of Medical History in service and reviewed the four post treatment physical examinations that found the lower extremities to be normal before reaching this conclusion.  The Board observes that these examinations reflect more than mere absence of treatment but are a positive affirmation that the knee was normal.  As the opinion was well-reasoned it is deemed highly probative.  

The Board recognizes the Veteran's sincere belief that his left knee disability is the result of the injury during active service.  He is competent to report this injury as well as his subsequent symptoms.  However, the Veteran is not competent to provide evidence as to more complex medical questions, including addressing the etiology of osteoarthritis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The only competent medical opinion is that of the September 2015 VA examiner, and he concludes there is no relationship between the current left knee disability and active service.  

The Veteran's service treatment records show that a November 1973 X-ray study of the left knee was negative, and there is no other evidence of left knee arthritis during service, within the one year presumptive period following service, or until many years after service.  It follows that service connection for the osteoarthritis found in the September 2015 X-ray may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Finally, the evidence does not establish continuity of symptomatology.  The Veteran contends that he has experienced symptoms ever since his injury, but adds that he did not report his symptoms in service or the reserves so as not to jeopardize his eligibility for active duty.  However, the Board observes that the Veteran reported other impairments on these histories, including those prepared for the reserves several years after discharge from active duty.  The only symptoms he described at the September 2015 examination were a sensation of buckling on steps or curbs and occasional pain.  The Board finds that the evidence is insufficient to establish continuity of symptomatology between the Veteran's in-service injury and his current osteoarthritis, and service connection for the left knee disability is not warranted.  

Left Shoulder

Initially, the Board observes that the records raise a question as to which shoulder was injured during service.  

The service treatment records show that the Veteran was treated at an Army hospital in April 1965 for an injury to the right shoulder.  He had made a parachute jump that morning without a problem, but developed right shoulder stiffness later that day.  On examination, the Veteran was tender over the distal clavicle.  The initial impression was an acromioclavicular (AC) separation.  The Veteran was admitted to the hospital and discharged five days later.  The final diagnosis was right AC strain.  4/9/2014 VBMS, STR - Medical #2 p. 18.  

Service treatment records to include records from the Veteran's reserve service do not show any additional complaints or treatment pertaining to the shoulders after April 1965.  Medical examinations conducted in June 1969, October 1970, October 1972, June 1974, January 1975, March 1978, and May 1979 each found that the Veteran's upper extremities were normal.  The Veteran answered "no" to having a history of bone, joint or other deformity; and a painful or "trick" shoulder or elbow on Report of Medical History forms he completed in October 1970, October 1972, July 1974, December 1975, March 1978, and May 1979.  He also answered "no" to a history of arthritis, rheumatism, or bursitis on those same occasions, with the exception of December 1975 when he answered "don't know."  The Veteran answered "yes" to having ever been hospitalized in October 1972, July 1974, March 1978, and May 1979.  On the first two occasions he stated that this was for an injury to the left shoulder, and on the last two he said it was for his shoulder but did not specify which shoulder was injured.  However, shoulder symptoms were not among the current complaints or symptoms included in the physician's summary on any of the reports, and the May 1979 report specifically states there was no disability from the shoulder separation.  See 4/9/2014 VBMS, STR - Medical #2.  

The post service medical records do not show that the Veteran sought or received treatment for a left shoulder disability until many years after service.  VA treatment records dating from February 2011 to July 2014 first show complaints of left shoulder pain in February 2011, when he reported that his rotator cuff was injured.  He also reported left shoulder pain in July 2013.  In October 2013 the Veteran stated that he had experienced left shoulder problems since his Army days when it had been injured in parachute training.  There was popping and pain when he lifted the arm.  An X-ray study showed mild glenohumeral and AC joint degenerative joint disease.  There was no evidence of fracture-dislocation or other abnormality.  11/28/2016 LCMD, Capri, pp. 9, 12, 14.  

A report of a private October 2013 magnetic resonance imaging (MRI) study showed AC joint arthrosis and effacement in impingement of the supraspinatus tendon; evidence of degenerative changes and an old impaction defect with the articular and postero-lateral humeral head, and degenerative changes in the articular glenoid.  There was also a degenerative type tear in the labrum, and biceps tendonitis.  3/16/2015 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

An April 2014 statement from the Veteran's sister states that she recalls the Veteran was hospitalized for his shoulder injury in service, and that he has experienced painful upper left arm and shoulder issues ever since the injury.  3/16/2015 VBMS, Buddy/Lay Statement, p. 1.  

The Veteran was afforded a VA examination of his left shoulder in September 2015.  The examiner reviewed his electronic records, including his service treatment records.  The Veteran reported that he had injured his left shoulder during parachute training in 1965.  He complained of progressive worsening of his left shoulder pain, which was now almost constant.  On examination, the range of motion was reduced.  The results of the October 2013 MRI were reviewed as were the results of the previous X-ray study.  The diagnoses included shoulder impingement syndrome; rotator cuff tendonitis; rotator cuff tear; glenohumeral joint osteoarthritis; and AC joint osteoarthritis of the left shoulder, with a 2013 date of diagnosis for each diagnosis.  9/15/2015 VBMS, C&P Exam #2, p. 1.  

Afterward, the examiner opined that the Veteran's left shoulder disability was less likely than not incurred in or caused by service, to include the in-service injury.  The examiner's rationale acknowledged that there was evidence of treatment for the left shoulder "separation" (the quotation marks are the examiner's) while in service in 1965.  However, there was no evidence of any residual deficits or a chronic diagnosable left shoulder disability during and after separation from service.  The Veteran's denial of swollen or painful joints, arthritis, rheumatism, bursitis, and bone, joint or other deformity in March 1978 was noted, as well as the May 1979 notation that there had been no disability due to the shoulder separation.  The examiner opined that the abnormalities shown in 2013 were age-related findings.  He also noted these abnormalities were shown 48 years after the injury, which led him to believe there was no causal relationship.  9/15/2015 VBMS, C&P Exam #3, p. 1.  

Initially, the Board must address whether it was the right or the left shoulder that was injured in 1965 parachute training incident.  The April 1965 records clearly state that the injury was to the right shoulder.  While the entire incident is recorded on a single page, it appears to cover a period of a week and to have been written by at least two people using different color inks.  However, the Veteran is competent to report which shoulder sustained the injury, and he indicated it was the left as early as 1972 and again in 1974.  In addition, the Veteran's sister has submitted a statement indicating it was the left shoulder that was injured.  Resolving all doubt in favor of the Veteran, the Board concludes that the April 1965 service treatment record mistakenly listed the injured shoulder as the right, and that it was actually the left shoulder which was injured at that time.  38 U.S.C.A. § 5107(b).

However, the Board must still find that the evidence weighs against service connection for the Veteran's current left shoulder disability.  The evidence does not demonstrate a causal relationship between the injury in service and the current disability.  

The September 2015 examiner opined that the Veteran's left shoulder disability is age-related and not the result of the injury in service.  The examiner considered the Veteran's contentions but noted his previous denials of shoulder problems on the Reports of Medical History in service as well as the May 1979 physician's summary that the injury had not resulted in a disability.  Furthermore, all subsequent physical examinations found that the upper extremities were normal.  As the opinion was well-reasoned it is deemed highly probative.  

The Board recognizes the Veteran's sincere belief that his left shoulder disability is the result of the injury during active service, but he is not competent to provide a complex medical opinion such as this one.  See Woehlaert.  The only competent medical opinion is that of the September 2015 VA examiner, and he concludes there is no relationship between the current left shoulder disability and active service.  

The service treatment records do not contain evidence of arthritis of the left shoulder and this was first diagnosed in 2013, 38 years after the final discharge from active service.  Service connection for a left shoulder disability cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Finally, the Board must again find that continuity of symptomatology has not been established.  As with his knee, the Veteran contends that he has experienced symptoms ever since his injury, but did not report his symptoms in his official medical histories so as not to jeopardize his eligibility for active duty.  However, the Board again observes that the Veteran reported other impairments on these histories.  The May 1979 Report of Medical History is dated four years after discharge from service, and not only does the Veteran deny having symptoms, the physician's summary at the end of this report adds that the injury did not result in a disability.  This is of more evidentiary value than the vague reports by the Veteran and his sister of shoulder problems since service.  The Board finds that the evidence is insufficient to establish continuity of symptomatology between the Veteran's in-service injury and his current left shoulder disability and service connection is not established. 


ORDER

Entitlement to service connection for a left knee disability, to include torn ligaments, is denied. 

Entitlement to service connection for a left shoulder disability, to include a torn rotator cuff, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


